Exhibit 10.1

 

 



ALLONGE TO PROMISSORY NOTE

 

Allonge (this “Allonge”) to that certain Promissory Note (the “Promissory Note”)
attached hereto as Exhibit 1 and made a part hereof in the principal amount of
(a) US$500,000.00, dated May 8, 2019, from Bionik Laboratories Corp., as obligor
(“Maker”), to Star SCI, as Holder (“Holder”).

 

Maker and Holder agree that the Promissory Note shall be revised as follows:

 

1.                  Clause (ii) of the definition of “Maturity Date” found in
Section 1.1 of the Promissory Note shall be amended and replaced to read as
follows:

 

“the date of receipt of an aggregate of $9,000,000 in gross proceeds to the
Company from the sale of the Company’s securities subsequent to the Issue Date,”

 

Except as expressly reflected herein, the Promissory Note will remain in full
force and effect. This Allonge is intended to be attached to and made a
permanent part of the Promissory Note.

 

Dated as of the 24 day of September, 2019.

 



Maker: BIONIK LABORATORIES CORP.               By: /s/ Eric Dusseux   Name: Eric
Dusseux   Title: CEO       Holder: Star SCI               By: /s/ Andre-Jacques
Auberton-Herve   Name: Andre-Jacques Auberton-Herve   Title: President

 



 



 

 

 

 

 

EXHIBIT 1

 

PROMISSORY NOTE

 

 

 

 

 

 

 

 



 2 

